Name: 97/644/EC: Commission Decision of 3 September 1997 accepting undertakings offered by two Polish exporters in connection with the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Poland and Russia
 Type: Decision
 Subject Matter: trade;  iron, steel and other metal industries;  Europe;  competition
 Date Published: 1997-10-04

 Avis juridique important|31997D064497/644/EC: Commission Decision of 3 September 1997 accepting undertakings offered by two Polish exporters in connection with the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Poland and Russia Official Journal L 272 , 04/10/1997 P. 0050 - 0051COMMISSION DECISION of 3 September 1997 accepting undertakings offered by two Polish exporters in connection with the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Poland and Russia (97/644/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Articles 8 and 23 thereof,After consulting the Advisory Committee,Whereas:(1) by Regulation (EC) No 593/97 (3) the Commission imposed a provisional anti-dumping duty on imports of unwrought, unalloyed zinc originating in Poland and Russia for a period of six months;(2) having been informed of the main facts and considerations on the basis of which the Commission had imposed provisional measures, the two Polish exporters which had co-operated in the investigation made several comments on these findings. In the course of the subsequent examination, it was established that definitive anti-dumping measures in respect of imports originating in both countries concerned should be taken in order to eliminate the injurious effects of dumping. The findings and conclusions on all aspects of the investigations are set out in Council Regulation (EC) No 1931/97 (4);(3) on 19 June 1997, the two Polish exporters referred to above, offered undertakings with regard to their prices for export to the Community;(4) by these undertakings, the Polish exporters offered, inter alia, to set their export prices at levels sufficient to eliminate the injurious dumping as established in the investigation;(5) the undertakings contain, in addition, extensive and detailed commitments as regards monitoring and the companies have undertaken not to enter into direct or indirect compensatory arrangements with their customers;(6) under these circumstances, the undertakings offered by these two Polish exporters are considered acceptable and the investigation should, therefore, be terminated with respect to the exporters concerned;(7) the two Polish exporters were informed of the essential facts and considerations on the basis of which the imposition of definitive anti-dumping measures was recommended and had the opportunity to comment on all aspects of the investigation. Accordingly, should an undertaking be withdrawn or should the Commission have reasons to believe that an undertaking is being violated, a provisional duty could be imposed pursuant to Article 7 and Article 8 (10) of Regulation (EC) No 384/96 and, should the conditions of Article 8 (9) of the said Regulation be met, a definitive anti-dumping duty will be imposed;(8) when the Advisory Committee was consulted on the acceptance of the undertakings offered some objections were raised. Therefore, in accordance with Article 8 (5) of Regulation (EC) No 384/96, the Commission sent a report to the Council on the result of the consultations and a proposal for the the acceptance of the undertakings. As the Council has not decided otherwise within one month, the present Decision should stand adopted;(9) having been informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings, the Community industry concerned did not object,HAS ADOPTED THIS DECISION:Article 1 The undertakings offered by:(a) Kombinat Gorniczco-Hutniczy Boleslaw, Bukowno, Poland, and(b) Huta Cynku 'Miasteczko Slaskie`, Miasteczko Slaskie, Poland,in connection with the anti-dumping proceeding concerning imports of unalloyed, unwrought zinc falling within CN codes 7901 11 00, 7901 12 10 and 7901 12 30 originating in Russia and Poland, are hereby accepted.This acceptance shall take effect on the date of entry into force of Regulation (EC) No 1931/97.Article 2 The investigations in connection with the anti-dumping proceeding referred to in Article 1 are hereby terminated with regard to both companies mentioned in that Article.Done at Brussels, 3 September 1997.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 89, 4. 4. 1997, p. 6.(4) See page 1 of this Official Journal.